Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/638,369. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of copending application ‘369 commonly recite processes or methods of using nearly the same chemical compound having overlapping and closely corresponding groups and radicals and groups and radicals having overlapping compositions. The corresponding compositions are formulated for and utilized in processes or methods for beneficiating an ore or relatedly functioning as an ore collector, or for combining with aqueous constituents of flotation pulp to obtain floatation tailings.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 18-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 18: in the preamble, “an ore” is inconsistent with “at least one ore”; “X is a leaving group” is vague and indefinite, since its content and relationship to the remainder of the compound are undefined; and at the end of the claim “the two nitrogen atoms to which it is linked” lacks antecedent basis and is in apparent conflict with what is shown in the claim molecular formula which only illustrates single, isolated N atoms.
Claim 19 is improperly inconsistent with claim 18, or is reciting a different compound than claim 18, in that it omits the two groups identified as “G” and constituents thereof required in claim 18. Also “the compound” (singular) lacks antecedent basis since it is inconsistent with “at least one compound” in claim 18. 
In claim 20 “AO…as defined in Claim 19” is indefinite, since “AO” and the other groups and radicals are defined in claim 18.
Also, in each of claims 19-22, it is unclear and ambiguous as whether the defining of what is encompassed by the respective radicals or groups in each claim applies to just one, one or more of , or to each of the one or more of “at least one compound” that is introduced and recited in claim 18. 
In each of claims 23-28, “the ore” (singular) lacks antecedent basis and is inconsistent with recitation of “contacting at least one ore” in line 1 of claim 18.
In claim 25, in the Markush group, “aluminum oxides containing other elements”, and “other oxides” are vague and ambiguous as to what is encompassed.
In claim 26, “the metal…” (singular) lacks antecedent basis and is inconsistent with the first part of the claim which recites presence of “metal-containing ores” in the alternative and which recites “ores” and thus ‘metals contained thereof in the plural.
In claim 27, “which at least reduces the content…” is vague and ambiguous, since it is unclear whether this phrase concerns partial or complete separation of at least one mineral from remainder of the ore, or concerns other type of effect of the contacting, such as chemical change or degradation of content.
In each of claims 29 and 30, “which is…flotation process” is indefinite as to whether the claims are reciting contacting of ore with the at least one compound as a method step encompassed in the direct or indirect flotation process, or optionally preceding or subsequent to such flotation process.
In claim 31: “X is a leaving group” is vague and indefinite, since its content and relationship to the remainder of the compound are undefined; and at the end of the claim “the two nitrogen atoms to which it is linked” lacks antecedent basis and is in apparent conflict with what is shown in the claim molecular formula which only illustrates single, isolated N atoms.
In claim 32, “the compound” (singular) lacks antecedent basis since it conflicts with “at least one compound” in claim 31 from which it depends.
 In claim 33: “X is a leaving group” is vague and indefinite, since its content and relationship to the remainder of the compound are undefined; and at the end of the claim “the two nitrogen atoms to which it is linked” lacks antecedent basis and is in apparent conflict with what is shown in the claim molecular formula which only illustrates single, isolated N atoms.
In claim 34, “the dried tailings” lacks antecedent basis as claim 33, from which claim 34 depends, lacked recitation of the tailings being dried, and “the compound” (singular) lacks antecedent basis since it conflicts with “at least one compound” in claim 33.
In claim 35, the claim structure is ambiguous and indefinite as to whether the recited adipic acid is a copolymer with together with ethoxylated amine and/or chloromethane which is quaternized, or is a composition comprising adipic acid polymer and separately also ethoxylated amine and/or chloromethane.
In claim 36, in a plurality of claim clauses, the claim structure is ambiguous and indefinite as to whether the recited organic acids are copolymers together with any of various ethoxylated amines and/or chloromethane or other groups which are quaternized, or are compositions comprising adipic acid polymer and also separately comprising ethoxylated amine and/or quaternized groups.
		ALLOWABLE SUBJECT MATTER
Claims 18-34 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and the rejection under Obviousness Double Patenting.
Each of independent claims 18, 31 and 33 would distinguish over all of the prior art in view of the specific compound formula claimed , at least in view of the recited G group of the at least one compound having an alkyl or benzyl group, 1-3 CH2 groups or radicals, a hydrocarbyl or benzyl group, wherein the CH2 group(s) being a spacer between the 2 nitrogen atoms to which it is linked.
The closest prior art constitutes Hellberg et al patent 9,228,089, Gorochovceva et al patent 8,936,159, Hofinger et al patent 4,606,916 and Mehaffey et al patent 4,995,965 which individually and collectively teach or suggest similar organic compounds having all of the compound groups or radicals excepting such G group. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kiesel et al PGPUBS Document US 2012/0289599 (Kiesel) in view of Chow et al PGPUBS Document US 2016/0237379 (Chow). Paragraph numbers from the Specification of relied upon PGPUBS Documents are identified with “[ ]” symbols. 
For each of claims 35 and 36, Kiesel discloses: 
surfactant compositions [0005, 0006, 0037], comprising at least one polymer of a medium chain fatty acid [0005, 0028, 0029,
together with adipic acid [0035, 0051]; and 
including or being admixed with, or forming a polymer with one or more ethoxylated, unsaturated amine groups [0005, 0006]; and 
having 6-18 carbons in a hydrocarbon chain overlapping the instant claim requirement of 16-18 carbon atoms.
Kiesel discloses the composition being used for cleaning and sterilizing purposes [0002-0004], and achieving objectives of being cost-effective, non-irritating to humans [0011, 
The claims each differ from Kiesel by requiring the composition to also comprise chloromethane quaternized. Chow teaches a surfactant-based cleaning and detergent composition [0001, comprising ethoxylate and other surfactants [0013-0015, 0059]; mixed with fatty acids and chloromethane quaternized [0052]. Chow teaches that such cleaning composition achieves objectives of having improved residue-removing properties, substantially reducing streaking and filming, and being cost-effective and environmentally safe [0003, 0004 0013]. Chow is thus directly analogous to Kiesel reciting related compositions for similar processes and objectives.
Thus, it would have been obvious to one of ordinary skill, to have modified the cleaning composition of Kiesel, by including such chloromethane quaternized, as taught by Chow, in order to impart the advantageous properties of having improved residue-removing properties, while substantially reducing streaking and filming to the composition. 

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
08/17/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778